Name: Commission Regulation (EEC) No 696/91 of 21 March 1991 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/24 Official Journal of the European Communities 22. 3. 91 COMMISSION REGULATION (EEC) No 696/91 of 21 March 1991 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) ('), as amended by Regulation (EEC) No 523/91 (2), and in particular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 970/90 (3), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of amended Regula ­ tion (EEC) No 715/90 shall , in respect of importations during the second quarter of 1991 , be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 58, 5 . 3 . 1991 , p . 1 . O OJ No L 99, 19 . 4 . 1990, p. 8 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  B IJ LA G E  A N EX O 22 . 3 . 91 CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e CÃ ³ di go NC Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã ´ Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg Fr an ce FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl ./1 00 kg Po rtu ga l Es c/ 10 0 kg U ni te d K in gd om £/ 10 0 kg 01 02 90 10 0 1 0 2 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 21 02 01 20 29 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 0 2 0 2 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 42 7, 3 5 42 7, 3 5 42 7, 3 5 42 7, 3 5 42 7, 3 10 31 1, 8 10 31 1, 8 10 31 1, 8 10 31 1, 8 8 24 9, 4 8 24 9, 4 12 37 4, 2 12 37 4, 2 15 46 7, 7 17 69 2, 8 9 12 4, 3 9 12 4, 3 7 29 9, 5 11 40 5, 4 13 68 6, 5 11 40 5, 4 11 40 5, 4 15 69 3, 8 17 69 2, 8 15 69 3, 8 15 46 7, 7 17 69 2, 8 17 69 2, 8 17 69 2, 8 17 69 2, 8 17 69 2, 8 1 00 3, 71 1 00 3, 71 1 00 3, 71 1 00 3, 71 1 00 3, 71 1 90 7, 04 1 90 7, 04 1 90 7, 04 1 90 7, 04 1 52 5, 63 1 52 5, 63 2 28 8, 45 2 28 8, 45 2 86 0, 56 3 27 2, 07 1 68 7, 43 1 68 7, 43 1 34 9, 95 2 10 9, 29 2 53 1, 14 2 10 9, 29 2 10 9, 29 2 90 2, 38 3 27 2, 07 2 90 2, 38 2 86 0, 56 3 27 2, 07 3 27 2, 07 3 27 2, 07 3 27 2, 07 3 27 2, 07 26 3, 13 26 3, 13 26 3, 13 26 3, 13 26 3, 13 49 9, 95 49 9, 95 49 9, 95 49 9. 95 39 9. 96 39 9, 96 59 9, 94 59 9, 94 74 9, 93 85 8, 91 44 2, 38 44 2, 38 35 3, 91 55 2, 98 66 3, 57 55 2, 98 55 2, 98 76 0, 90 85 7, 81 76 0, 90 74 9, 93 85 7, 81 85 7, 81 85 7, 81 85 7, 81 85 7, 81 22 06 4, 81 22 06 4, 81 22 06 4, 81 22 06 4, 81 22 06 4, 81 41 92 2, 91 41 92 2, 91 41 92 2, 91 41 92 2, 91 33 53 8, 32 33 53 8, 32 50 30 7, 59 50 30 7, 59 70 63 4, 53 75 77 6, 73 37 04 3, 93 37 04 3, 93 29 63 5, 16 46 30 4, 98 62 45 9, 51 46 30 4, 98 46 30 4, 98 68 34 4, 19 75 77 6, 73 68 34 4, 19 70 63 4, 53 78 28 2, 42 78 28 2, 42 78 28 2, 42 78 28 2, 42 85 85 7, 72 17 52 6, 09 17 52 6, 09 17 52 6, 09 17 52 6, 09 17 52 6, 09 33 29 9, 46 33 29 9, 46 33 29 9, 46 33 29 9, 46 26 63 9, 54 26 63 9, 54 39 95 9, 38 39 95 9, 38 48 87 1, 95 56 60 0, 22 29 47 1, 91 29 47 1, 91 23 57 7, 55 36 83 9, 93 43 24 9, 74 36 83 9, 93 36 83 9, 93 50 04 8, 40 56 60 0, 22 50 04 8, 40 48 87 1, 95 56 25 1, 94 56 25 1, 94 56 25 1, 94 56 25 1, 94 55 19 9, 00 88 2, 51 88 2, 51 88 2, 51 88 2, 51 88 2, 51 1 67 6, 77 1 67 6, 77 1 67 6, 77 1 67 6, 77 1 34 1, 42 1 34 1, 42 20 12 ,1 3 2 01 2, 13 2 51 5, 17 2 87 6, 99 1 48 3, 69 1 48 3, 69 1 18 6, 95 1 85 4, 60 2 22 5, 53 1 85 4, 60 1 85 4, 60 2 55 1, 94 2 87 6, 99 2 55 1, 94 2 51 5, 17 2 87 6, 99 2 87 6, 99 2 87 6, 99 2 87 6, 99 2 87 6, 99 98 ,2 23 98 ,2 23 98 ,2 23 98 ,2 23 98 ,2 23 18 6, 62 4 18 6, 62 4 18 6, 62 4 18 6, 62 4 14 9, 29 8 14 9, 29 8 22 3, 94 9 22 3, 94 9 27 9, 93 5 32 0, 20 7 16 5, 13 3 16 5, 13 3 13 2, 10 7 20 6, 41 6 24 7, 69 9 20 6, 41 6 20 6, 41 6 28 4, 02 8 32 0, 20 7 28 4, 02 8 27 9, 93 5 32 0, 20 7 32 0, 20 7 32 0, 20 7 32 0, 20 7 32 0, 20 7 19 6 88 2 19 6 88 2 19 6 88 2 19 6 88 2 19 6 88 2 37 4 07 5 37 4 07 5 37 4 07 5 37 4 07 5 29 9 26 0 29 9 26 0 44 8 89 0 44 8 89 0 56 1 11 2 64 1 83 3 33 0 99 8 33 0 99 8 26 4 79 8 41 3 74 7 49 6 49 7 41 3 74 7 41 3 74 7 56 9 31 7 64 1 83 3 56 9 31 7 56 1 11 2 64 1 83 3 64 1 83 3 64 1 83 3 64 1 83 3 64 1 83 3 29 6, 49 29 6, 49 29 6, 49 29 6, 49 29 6, 49 56 3, 32 56 3, 32 56 3, 32 56 3. 32 45 0, 66 45 0, 66 67 5, 98 67 5, 98 84 4, 97 96 6, 54 49 8, 45 49 8, 45 39 8, 76 62 3, 06 74 6, 68 62 3, 06 62 3, 06 85 7. 33 96 6, 54 85 7, 33 84 4, 97 96 6, 54 96 6, 54 96 6, 54 96 6, 54 96 6, 54 23 32 4, 30 23 32 4, 30 23 32 4, 30 23 32 4, 30 23 32 4, 30 44 31 6, 02 44 31 6, 02 44 31 6, 02 44 31 6, 02 35 45 2, 78 35 45 2, 78 53 17 9, 26 53 17 9, 26 66 47 4, 04 76 03 6, 86 39 21 2, 70 39 21 2, 70 31 37 0, 20 49 01 5, 93 58 81 9, 15 49 01 5, 93 49 01 5, 93 67 44 5, 94 76 03 6, 86 67 44 5, 94 66 47 4, 04 76 03 6, 86 76 03 6, 86 76 03 6, 86 76 03 6, 86 76 03 6, 86 88 ,8 85 88 ,8 85 88 ,8 85 88 ,8 85 88 ,8 85 16 8, 88 1 16 8, 88 1 16 8, 88 1 16 8, 88 1 13 5, 10 5 13 5, 10 5 20 2, 65 8 20 2, 65 8 25 3, 32 2 28 9, 76 5 14 9, 43 3 14 9, 43 3 11 9, 54 7 18 6, 79 2 22 4, 15 0 18 6, 79 2 18 6, 79 2 25 7, 02 7 28 9, 76 5 25 7, 02 7 25 3, 32 2 28 9, 76 5 28 9, 76 5 28 9, 76 5 28 9, 76 5 28 9, 76 5 Official Journal of the European Communities NB :L os cÃ ³ dig os NC ,i nc lu id as las no tas a pie de pÃ ¡ gin a, se de fin en en el Re gl am en to (C EE )n 0 26 58 /8 7 m od ifi ca do . NB :K N- ko de rn e, he ru nd er he nv isn in ge r til fo dn ot er ,e r fas tsa t id en Ã ¦n dr ed e fo ro rd ni ng (E ÃF )n r. 26 58 /8 7. NB :D ie K N -C od e so wi e di e Ve rw eis un ge n un d Fu Ã n ot en sin d du rc h di e ge Ã ¤n de rte V er or dn un g (E W G ) N r. 26 58 /8 7 be sti m m t. N B: Ã Ã ¹ Ã ºÃ  Ã ´Ã ¹ Ã ºÃ ¿ Ã ¯ Ã Ã · Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã , Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã » Ã ±Ã ¼ Ã ²Ã ± Ã ½Ã ¿ Ã ¼Ã ­ Ã ½Ã  Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ , Ã ºÃ ± Ã ¸Ã ¿ Ã Ã ¯ Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã ¼ Ã ­Ã ½ Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹ Ã Ã ¼ Ã  (Ã  Ã Ã  ) Ã ±Ã  Ã ¹Ã ¸ .2 65 8/ 87 . N B :T he CN co de s an d th e fo ot no tes ar e de fin ed in am en de d Re gu lat io n (E EC ) N o 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt dÃ © fin is au rÃ ¨ gl em en t (C EE ) n0 26 58 /8 7 m od ifi e. NB :I co di ci NC e Ã ¬ rel ati vi ric hi am i in ca lce so no de fin iti da l re go lam en to (C EE ) n. 26 58 /8 7 m od ifi ca to . N B :G N -c od es en vo et no te n :z ie de ge wi jzi gd e Ve ro rd en in g (E EG ) nr .2 65 8/ 87 . No L 76/25 NB :O s cÃ ³ dig os NC ,i nc lu in do as rem iss Ã µe s em pÃ © -d e-p Ã ¡g ina sÃ £ o de fin ido s no Re gu lam en to (C EE ) n? 26 58 /8 7 alt era do .